                                          Case 5:17-cv-07082-BLF Document 194 Filed 08/14/19 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                      SAN JOSE DIVISION

                                   6

                                   7     ADTRADER, INC., et al.,                         Case No. 17-cv-07082-BLF
                                   8                   Plaintiffs,
                                                                                         ORDER RESETTING MOTION
                                   9            v.                                       HEARING FROM
                                                                                         NOVEMBER 7, 2019 AT 9:00 AM TO
                                  10     GOOGLE LLC,                                     SEPTEMBER 12, 2019 AT 9:00 AM
                                  11                   Defendant.                        [Re: ECF 164]
                                  12
Northern District of California
 United States District Court




                                  13          The hearing on Plaintiffs’ motion to strike (ECF 164) is RESET from November 7, 2019 at

                                  14   9:00 a.m. to September 12, 2019 at 9:00 a.m.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: August 14, 2019

                                  18                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
